
	

114 S3281 IS: To extend the Iran Sanctions Act of 1996.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 3281
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Reid (for himself, Mr. Cardin, Mr. Bennet, Mr. Schumer, Mr. Wyden, Ms. Stabenow, Ms. Klobuchar, Mr. Warner, Mr. Coons, Mr. Blumenthal, Mr. Schatz, Ms. Baldwin, Mr. Markey, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To extend the Iran Sanctions Act of 1996.
	
	
		1.Extension of Iran Sanctions Act of 1996
 Section 13(b) of the Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is amended by striking December 31, 2016 and inserting December 31, 2026.
		
